[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________            FILED
                                                   U.S. COURT OF APPEALS
                                No. 09-13081         ELEVENTH CIRCUIT
                                                         APRIL 22, 2010
                            Non-Argument Calendar
                                                          JOHN LEY
                          ________________________
                                                            CLERK

                    D. C. Docket Nos. 09-90048-CV-CAR-5,
                              97-00079-CR-CAR

DERRICK B. JACKSON,

                                                            Petitioner-Appellant,

                                     versus

UNITED STATES OF AMERICA,

                                                           Respondent-Appellee.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                                (April 22, 2010)

Before TJOFLAT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Derrick Jackson appeals the district court’s denial of his pro se motion for

writ of error coram nobis, 28 U.S.C. § 1651. Jackson challenged in his motion his
1998 conviction, pursuant to a guilty plea, for conspiracy to use a telephone to

facilitate a drug enterprise, in violation of 21 U.S.C. § 843(b) and 18 U.S.C. § 2.

On appeal, Jackson argues that the district court erred in construing his motion for

coram nobis relief as a motion under 28 U.S.C. § 2255 because he was not in

custody for the conviction he wished to challenge, and that his motion warranted

coram nobis relief because (1) his counsel “tricked him into pleading guilty;” (2)

he did not understand the nature and consequences of his guilty plea; and (3) his

counsel failed to file a notice of appeal. After careful review, we affirm.

      We review a district court’s denial of coram nobis relief for abuse of

discretion. United States v. Peter, 310 F.3d 709, 711 (11th Cir. 2002).

      The All Writs Act, 28 U.S.C. § 1651(a), gives federal courts authority to

issue a writ of error coram nobis. United States v. Mills, 221 F.3d 1201, 1203

(11th Cir. 2000). “A writ of error coram nobis is a remedy available to vacate a

conviction when the petitioner has served his sentence and is no longer in custody,

as is required for post-conviction relief under 28 U.S.C. § 2255.” Peter, 310 F.3d

at 712.

      “The writ of error coram nobis is an extraordinary remedy of last resort

available only in compelling circumstances where necessary to achieve justice.”

Mills, 221 F.3d at 1203. The bar for coram nobis is high and relief may issue only



                                           2
where: (1) “there is and was no other available avenue of relief,” and (2) “the error

involves a matter of fact of the most fundamental character which has not been put

in issue or passed upon and which renders the proceeding itself irregular and

invalid.” Alikhani v. United States, 200 F.3d 732, 734 (11th Cir. 2000) (internal

quotation omitted).        Furthermore, a district court may consider coram nobis

petitions only where the petitioner presents sound reasons for failing to seek relief

earlier. United States v. Morgan, 346 U.S. 502, 512 (1954).

       The district court did not abuse its discretion in denying Jackson’s motion

for a writ of error coram nobis.1 First, Jackson has not shown that there were no

other avenues of relief available. Alikhani, 200 F.3d at 734. Indeed, Jackson

could have raised his claims challenging the voluntariness of his guilty plea on

direct appeal, see United States v. Hernandez-Fraire, 208 F.3d 945, 949 (11th Cir.

2000) (addressing on direct appeal whether the defendant had made a knowing and

voluntary guilty plea), and could have raised his claim of ineffective assistance of

counsel in a § 2255 motion. See United States v. Merrill, 513 F.3d 1293, 1308

(11th Cir. 2008) (holding that an ineffective assistance of counsel claim is properly



       1
          While the district court may have erred to the extent that it construed Jackson’s motion
for coram nobis relief as a § 2255 motion -- since Jackson was no longer in custody at the time
he filed the motion, see Peter, 310 F.3d at 712 -- the district court alternatively denied Jackson’s
writ of error coram nobis on the merits. Because the district court articulated a valid alternative
ground for denying Jackson’s motion, no reversible error occurred.

                                                 3
raised in a collateral attack on the conviction under 28 U.S.C. § 2255). Moreover,

Jackson waited nine years after being released from prison to move the district

court for a writ of error coram nobis and does not present sound reasons for failing

to seek relief earlier.   See Morgan, 346 U.S. at 512.        Thus, Jackson did not

establish that he was entitled to this extraordinary remedy, and the district court did

not abuse its discretion in denying Jackson’s motion.

      AFFIRMED.




                                           4